DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 10/14/2021 is acknowledged. A CPA may only be filed in a design application filed under 35 U.S.C. chapter 16.  See 37 CFR 1.53(d)(1). Since a CPA of this application is not permitted under 37 CFR 1.53(d)(1), the improper request for a CPA is being treated as a request for continued examination of this application under 37 CFR 1.114.

Status of Claims
This action is in response to the application amendment filed on 10/14/2021. Claim 1 – 5, 6-12 and 14 - 17 are pending and have been examined.

Claim , 7, 10 and 16 are amended.

Claim 6 and 13 has been canceled.

Claim rejection on claim 1, 7, 10 and 16 has been withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 4, 8 – 11, 14  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taha, Memristor Crossbar Based Multicore Neuromorphic Processors, 2014, 27th IEE International System-on-Chip Conference (SOCC) in view of Meher, An Optimized Lookup-table for the Evaluation of Sigmoid Function for Artificial Neural Networks, 18th IEEE/IFIP International Conference on VLSI and System-on-Chip, Wang, US20160203868, Configurable Non-volatile Content Addressable Memory, Jul, 2016, reference as Wang I hereafter, Wang, US8,897,323,  interconnecting matrix using semiconductor non-volatile memory, 2014, reference as Wang II hereafter and Shafiee et al. ISAAC A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, 2016.

Regarding Claim 1, Taha teaches: A digital code processor (See at least Taha, Abs. Ln. 1 – 2, where memoristor-based neuromorphic circuits [code processor]; Sec. IIIB, para. 2, ln. 2, where the neuron takes digital inputs [digital code processor]) comprising: 
a plurality of processing layers connected in series, each processing layer comprising a number X of processing cells operating in parallel, (See at least Taha, Fig. 6b, where multiple processing layer network connected in series with multiple processing cells in each layer in parallel)
non-volatile memory (See at least Taha, Abs, ln. 1 – 2, Memristor-based [non-volatile memory])
wherein the number X of processing cells in each processing layer are configured to (1) receive a number X of input codes (See at least Taha, Fig. 6b, where cells in each layer are configured to receive a number of inputs),
(2)… the number X of …  in parallel (See at least Taha, Fig. 10, where each neural core are processed in parallel)
steps (1) through (5) are performed in a processing layer order starting from a first processing layer and proceeding successively to each next processing layer until a last processing layer is reached (See at least Taha, Fig. 6b, where the neurons perform processing from bottom layer [first processing layer] to the middle layer [next processing layer] and ends at the top layer [last processing layer]),
where X is the number of functionalities individually provided and defined by each processing layer (See at least Taha, Fig. 6b, where the number of input in each layer are the feature [functionalities] defined by the processing layer)
Taha did not explicitly teach: 
An output buffer
each processing cell comprising a first memory array pre-configured with a plurality of content codes and a second memory array pre-configured with a plurality of responsive codes,
(2) compare … of input codes with their content codes respectively preconfigured in … first non-volatile memory arrays, 
(3) generate a number X of responsive codes or less,
(4) selectively propagate the number X of responsive codes or less to its next processing layer
(5) selectively write the number X of responsive codes or less to the output buffer;
for each processing cell, the plurality of content codes and the plurality of responsive codes respectively correspond to inputs and outputs of a predefined function.
Meher explicitly teaches:
each processing cell comprising … a second memory array pre-configured with a plurality of responsive codes ( See at least Meher, Fig. 4(a) & tbl. 1, where LUT [second memory array] has stored values [plurality of pre-configured responsive codes] in response to the decoded 15 words of LUT Location),
(3) generate a number X of responsive codes or less (See at least Meher, Fig. 4(a), where LUT table generate 8-bit output to the next processing block), 
for each processing cell, the plurality of content codes and the plurality of responsive codes respectively correspond to inputs and outputs of a predefined function (See at least Meher, tbl. 1, where the LUT Location [content code] and Stored Values [responsive code] pair are the quantized hyperbolic tangent function).
Taha and Meher both teaches neural network processor and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha’s teaching of the memoristor crossbar based multicore processor with Meher’s teaching of lookup table activation function to achieve the Claimed teaching of a memoristor multicore processor each having lookup table to evaluate activation value. One of the ordinary skill in the art would have motivated to make this modification in order to reduce the hardware complexity (See at least Meher, abs. ln. 7 – 11).   
Taha in view of Meher did not explicitly teach:
An output buffer
each processing cell comprising a first memory array pre-configured with a plurality of content codes,
(2) compare … of input codes with their content codes respectively preconfigured in … first non-volatile memory arrays,
(4) selectively propagate the number X of responsive codes or less to its next processing layer
(5) selectively write the number X of responsive codes or less to the output buffer;
Wang I explicitly teaches: 
each processing cell comprising a first memory array pre-configured with a plurality of content codes (See at least Wang I, Fig. 13 and para. 0002, ln. 4 – 5, where 130 Non-Volatile Cam memory cell array configured with non-volatile content data)
(2) compare … of input codes with their content codes respectively preconfigured in … first non-volatile memory arrays (See at least Wang I, Fig. 13 and para. 0002 Ln. 4 – 5, where the configured non-volatile content data searchable [compare] by input content data),
Taha (in view of Meher) teaches a multi-core processor each include a decoder circuit to lookup LUT location in activation table (Meher, fig. 4(a)). Wang I teaches a non-volatile CAM based address/location lookup device for neuron processing (See at least Wang I, para. 0002, ln. 9 – 10). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Meher)’s teaching with Wang I’s teaching to achieve the claimed teaching of a multi-core processors each include a CAM based processing cells for activation lookup. One of the ordinary skill in the art would have motivated to make this modification in order to improve operation efficiency (See at least Wang I, para. 0005, ln. 1).  
Taha in view of Meher and Wang I do not explicitly teach: 
An output buffer
 (4) selectively propagate the number X of responsive codes or less to its next processing layer
(5) selectively write the number X of responsive codes or less to the output buffer;
Wang II teaches:
(4) selectively propagate the number X of responsive codes or less to its next processing layer (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [to the next processing layer] and/or bus line 561)
(5) selectively write the number X of responsive codes or less to the output buffer (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 and/or bus line 561 [to the output buffer]).
Taha (in view of Meher Wang I) teach a multi-processor neural network architecture with a router in each processor, Wang II teaches an interconnection device to route network inter-connection. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Meher and Wang I)’s teaching with Wang II’s teaching to achieve the claimed teaching of a multi-processor neural network embodiment connected with the interconnection device disclosed in Wang II’s teaching as the result of the combination is predictable. 
	Taha in view of Meher, Wang I and Wang II did not explicitly teach: 
An output buffer
Shafiee explicitly teaches: 
An output buffer ( see at least Shafiee, Abs, para. 2, ln. 7 – 9, where eDRAM buffers that aggregate data between stages)	
Taha (in view of Meher, Wang I and Wang II) and Shafiee both teach hardware based neural network architecture with plurality of processing cells and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Meher, Wang I and Wang II)’s teaching of the neural network architecture and Shafiee’s teaching of eDRAM buffers to aggregate data between pipeline stages to achieve the Claimed teaching of a multiple processing cell neural network embodiment with an output buffer. One of the ordinary skill in the art would have motivated to make this modification in order to reach the best balance of the storage on a chip (See at least Shafiee, Abs. para. 2, ln. 15).  

As of Claim 2, Taha in view of Meher, Wang I, Wang II and Shafiee teach a digital code processor of Claim 1, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
wherein each processing cell comprises: a digital perceptron device for receiving one of the number X of input codes (See at least Wang I, Fig. 13 and para. 0002, ln. 4 – 5, where 130 Non-Volatile Cam memory cell receive input B(1) – B(n)), comparing the one of the number X of input codes with its content codes pre-configured in its first non-volatile memory array (See at least Wang I, Fig. 13 and para. 0002 Ln. 4 – 5, where the configured non-volatile content data searchable [compare] by input content data, the input B(1) – B(n) are processed in parallel) and generating zero or one of its responsive codes pre-configured in its second non-volatile memory array according to the comparing result (See at least Meher, Fig. 4(a), where LUT table generate 8-bit output to the next processing block),
and a configurable interconnection matrix (CIM) for selectively receiving the zero or one of its responsive codes, selectively propagating the zero or one of its responsive codes to its next processing layer and selectively outputting the zero or one of its responsive codes (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [selectively propagating to the next processing layer] and/or bus line 561 [selectively outputting]) to the output buffer (See at least Shafiee, Abs, para. 2, ln. 7 – 9, where eDRAM buffers [output buffer]).

As of Claim 3, Taha in view of Meher, Wang I, Wang II and Shafiee teach a digital code processor of Claim 2, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
each processing cell further comprises: a first bus and a second bus, wherein the digital perceptron device is connected between the first bus and the second bus, wherein the digital perceptron device receives the one of the number X of input codes from the first bus and outputs the zero or one of its responsive codes to the second bus (See at least Taha, Fig. 10 a, where the input is received from a vertical bus [first bus] to the input buffer and the output buffer sent output through the horizontal bus [second bus]);
and a third bus connected to the output buffer;  wherein the CIM is connected among the first bus of its next processing layer, the second bus and the third bus (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 [CIM] configured to connect and route output data in bus line 501 [second bus] to bus line 560 [first bus of next processing layer] and/or bus line 561 [third bus connected to the output buffer]).).

As of Claim 4, Taha in view of Meher, Wang I, Wang II and Shafiee teach a digital code processor of Claim 3, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
the output buffer comprises:  a plurality of single-layer output buffers, each of which is connected to the third buses  (See at least Wang II, Fig. 5, bus line 561 [third bus connected to the output buffer]) of one processing layer and stores the number X of responsive codes or less as a plurality of single-layer output codes (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer])
 and a plurality of multi-layer combined output buffers, each of which is connected to the third buses (See at least Wang II, Fig. 5, bus line 561 [third bus connected to the output buffer]) of multiple processing layers and stores a plurality of responsive codes from the third buses of the multiple processing layers as a plurality of multi-layer combined output codes. (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer])

As of Claim 8, Taha in view of Meher, Wang I, Wang II and Shafiee teach a digital code processor of Claim 1, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
an input buffer for storing and supplying the number X of input codes to the first processing layer of the series-connected processing layers (See at least Shafiee, sec. 1, para. 2, ln. 17 – 18, where eDRAM banks serve as inputs to the next layer).

As of Claim 9, Taha in view of Meher, Wang I, Wang II and Shafiee teach a digital code processor of Claim 1, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
wherein the content codes in the first non-volatile memory array and the responsive codes in the second non-volatile memory array for each processing cell are capable of being re-configured according to results of new algorithms or new functionalities (See at least Wang II, para. 0009, ln. 2 – 3, where the invention provide memory configurability and non-volatility). 

As of Claim 10, Claim 10 is the method claim corresponding to Claim 1. Claim 10 is rejected with the same reason as Claim 1. 

As of Claim 11, Taha in view of Meher, Wang I, Wang II and Shafiee teach a method of Claim 10, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
selectively outputting the number X of responsive codes or less (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [next processing layer] and/or bus line 561 [output buffer]) as a plurality of single-layer output codes to a single-layer output buffer for storage by the X processing cells in the one processing layer (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer]).

As of Claim 14, Taha in view of Meher, Wang I, Wang II and Shafiee teach a method of Claim 10, Taha in view of Meher, Wang I, Wang II and Shafiee further teach: 
where the step (5) further comprises:  selectively outputting a plurality of responsive codes (See at least Wang II, Fig. 5 and Abs. Ln. 11, where interconnection matrix 510 configured to route data in bus line 501 [responsive codes] to bus line 560 [next processing layer] and/or bus line 561 [output buffer]) as a plurality of multi-layer combined output codes to a multiple-layer output buffer for storage by the one processing layer together with another at least one processing layer (See at least Shafiee, Sec. V, para. 4, Ln. 11, where the I/O interface [output buffer]).

As of Claim 17, Claim 17 is the method claim corresponding to Claim 9. Claim 17 is rejected with the same reason as Claim 9.  

Claim 5, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taha, Memristor Crossbar Based Multicore Neuromorphic Processors, 2014, 27th IEE International System-on-Chip Conference (SOCC) in view of Meher, An Optimized Lookup-table for the Evaluation of Sigmoid Function for Artificial Neural Networks, 18th IEEE/IFIP International Conference on VLSI and System-on-Chip, Wang, US20160203868, Configurable Non-volatile Content Addressable Memory, Jul, 2016, reference as Wang I hereafter, Wang, US8,897,323,  interconnecting matrix using semiconductor non-volatile memory, 2014, reference as Wang II hereafter, Shafiee et al. ISAAC A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, 2016 and further in view of Plank , A Unified Hardware/Software Co-Design Framework for Neuromorphic Computing Devices and Applications, 2017 IEEE International Conference on Rebooting Computing ICRC, Page 1 – 8, Nov, 2017.

As of Claim 5, Taha in view of Meher, Wang I, Wang II and Shafiee teach a digital code processor of Claim 4, Taha in view of Meher, Wang I, Wang II and Shafiee did not explicitly teach: 
the single-layer output codes and the multi-layer combined output codes are applied for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices.
Plank teaches: the single-layer output codes and the multi-layer combined output codes are applied for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices (See at least Plank, Sec. IV B, para. 2, ln. 12, where neuromorphic output are converted to track input [applied to executing pre-programmed computational sequence]).
Taha (in view of Meher, Wang I, Wang II and Shafiee) and Plank both teach Neuromorphic processor with its application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Meher, Wang I, Wang II and Shafiee)’s teaching with Plank’s teaching to achieve the claimed teaching of using Neuromorphic processor to drive an analog devices as the result of the combination is predictable.

As of Claim 7, Taha in view of Meher, Wang I, Wang II, Shafiee and Plank teach a digital code processor of Claim 5, Taha in view of Meher, Wang I, Wang II, Shafiee and Plank further teach:
the multi-layer combined output codes represent multiple contents according to the outputs of the predefined functions and the following sequences to be applied (See at least Meher, Fig. 4(a) & tbl. 1, where processors output according to the activation function and the activation value is generated according to the output of the LUT [predefined function] and the following sequence of processes).

As of Claim 12, Claim 12 is the method claim corresponding to Claim 5. Claim 12 is rejected with the same reason as Claim 5.

As of Claim 16, Claim 16 is the method claim corresponding to Claim 7. Claim 16 is rejected with the same reason as Claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taha, Memristor Crossbar Based Multicore Neuromorphic Processors, 2014, 27th IEE International System-on-Chip Conference (SOCC) in view of Meher, An Optimized Lookup-table for the Evaluation of Sigmoid Function for Artificial Neural Networks, 18th IEEE/IFIP International Conference on VLSI and System-on-Chip, Wang, US20160203868, Configurable Non-volatile Content Addressable Memory, Jul, 2016, reference as Wang I hereafter, Wang, US8,897,323,  interconnecting matrix using semiconductor non-volatile memory, 2014, reference as Wang II hereafter, Shafiee et al. ISAAC A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars, 2016 ACM/IEEE 43rd Annual International Symposium on Computer Architecture, 2016, Plank , A Unified Hardware/Software Co-Design Framework for Neuromorphic Computing Devices and Applications, 2017 IEEE International Conference on Rebooting Computing ICRC, Page 1 – 8, Nov, 2017 and further in view of Yotaro, JP2004252646, Parallel Neural Network Means Having An Errata Answer Judgment Function, 2004.

As of Claim 15, Taha in view of Meher, Wang I, Wang II, Shafiee and Plank teach a code processor of Claim 14, Taha in view of Meher, Wang I, Wang II, Shafiee and Plank did not explicitly teach:
applying the multi-layer combined output codes for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices.
Yotaro teaches: applying the multi-layer combined output codes for executing pre-programmed computational sequences or activating pre-programmed code sequences to drive analog devices (See at least Yotaro Fig. 1, where output of layer 5 and layer 6 of neural network 41 are both feeding into the device 401 to execute the following computational sequence).
Taha (in view of Meher, Wang I, Wang II and Shafiee) and Yotaro both teach neuro network device with its application and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Taha (in view of Meher, Wang I, Wang II and Shafiee)’s teaching with Yotaro’s teaching to achieve the claimed teaching of using Neuromorphic processor output from multiple layers to executing computational sequences as the result of the combination is predictable.

Response to Amendment
Applicant's remark filed on 10/14/2021 has been fully considered but they are not persuasive.

Regarding 103 rejection, applicant state that the Taha discloses analog processor rather than digital processor amended in Claim 1 and fail to disclose “A digital code processor”. Examiner respectfully disagree. The example in Taha, sec. IIIB, para. 2, clearly demonstrate that the input signal A, B of the memoristor- based neuron are digital, i.e., either 0 or 1. Thus, Taha discloses a digital signal/code processor.  
Applicant further state that the Taha’s disclosure has different structure and connection and fails to disclose “wherein the number X of processing cells in each processing layer are configured to (1) receive a number X of input codes, … where X is the number of functionalities individually provided and defined by each processing layer”. Examiner respectfully disagree. Fig. 6b of Taha’s disclosure is an illustration of the logical connections of a neural network that has 7 neurons at the middle layer and 2 neurons at the output layer. As illustrated in Fig. 6a that each processing neuron takes a set of inputs including ABC and σ as a functionality that individually feed into the processing neuron. Fig. 7 demonstrate that each of the 7 neurons in the middle layer takes a set of inputs and thus 7 sets of inputs; each of the 2 neurons in the output layer takes a set of inputs and thus 2 sets of inputs. Thus, Taha discloses “wherein the number X of processing cells in each processing layer are configured to (1) receive a number X of input codes, … where X is the number of functionalities individually provided and defined by each processing layer”.
Applicant further amend the claim in the following limitation “the processing cells in one row to be connected in series and isolated from those in their adjacent rows”. However, examiner do not find enough evident in the original disclosure to support the term “isolated”. In addition, the original disclosure is silent on the applicant’s negative citation in the remarks including “without receiving any upstream input code from other input code buffer” and “without outputting its corresponding responsive code to any processing cells in its adjacent rows”. Examiner is interpreting this amended limitation as a new matter to the original disclosure. Further, in Taha Fig. 10b, the neuron core in one row are connected in series through routers, and not directly connect to the neuron core in the adjacent row, i.e., not sharing the input and not outputting directly to the adjacent row.
In (3), applicant state that Wang I and Taha fail to disclose “the number X of processing cells in each processing layer are configured to (2) compare the number of input code with their content code respectively pre-configured in a number X of first non-volatile memory array in parallel”. Examiner respectfully disagree. However, applicant’s remarks has its merit. Examiner has thus updated the rejection. Taha discloses multicore processor as illustrated in fig. 10b and perform comparison in each neuron core in parallel. Each neuron core contains a Cam array 130 to compares the input code with their content code pre-configured as disclosed in Wang I. Thus, Taha in view of Wang I disclose “the number X of processing cells in each processing layer are configured to (2) compare the number of input code with their content code respectively pre-configured in a number X of first non-volatile memory array in parallel”.  
Applicant further state that the digital code processor in the instant application do not have the learning/training capability compare to Taha’s disclosure and results in a simpler and more straightforward circuit design. However, examiner do not find enough evidence to support this negative citation. This negative limitation is also not claimed. 
In (4), applicant state that the combined reference does not supply the newly added limitation. Applicant’s argument is moot because the new ground of rejection does not rely on any reference applied in the prior reject of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122